Order entered November 23, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-00657-CV

                              ANGELA NAILS, Appellant

                                           V.

                                MARK FRELS, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-15238

                                       ORDER
      Before the Court is appellant’s “motion for loot due and any other amount due if any

from dismiss appeal,” which was filed on November 18, 2015. The motion is DENIED.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE